Citation Nr: 1033351	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  99-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) for the 
period prior to October 29, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD for the period from October 29, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability prior 
to October 29, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by which the RO 
continued a 30 percent evaluation for the Veteran's service-
connected PTSD.

In a November 2000 rating decision, the RO assigned an evaluation 
of 50 percent for the Veteran's PTSD, effective January 6, 1999.  
In February 2003, the Veteran testified during a Travel Board 
hearing before the undersigned.  A transcript of the hearing is 
of record.

The claim was remanded for additional development in March 2004.  
In January 2008, the Board adjudicated several unrelated claims 
and remanded this matter to the RO to afford due process and for 
other development.  Pursuant to a November 2008 rating decision, 
the rating for PTSD was increased to 70 percent, effective from 
October 29, 2008.  As higher schedular evaluations for this 
disability are possible, the issues of entitlement to increased 
ratings for PTSD remained before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In a May 2009 decision, the Board denied an evaluation in excess 
of 50 percent for PTSD before October 29, 2008 and an evaluation 
in excess of 70 percent as of that date.  In January 2010, The 
Veteran, through an attorney, and VA's General Counsel filed a 
Joint Motion for Remand (JMR) with the United States Court of 
Appeals for Veterans claims (Court) asking that the May 2009 
Board decision be vacated and returned to the Board for action 
consistent with the JMR.  By Order dated that month, the Court 
granted the JMR, and the above-listed issues are again before the 
Board.

The RO denied entitlement to TDIU by June 2007 rating decision.  
As this matter appears to have been again raised by the record, 
the Board is remanding it for further development consistent with 
the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether TDIU as a result of that disability is 
warranted.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 29, 2008, the Veteran's PTSD 
symptomatology was manifested or approximated by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

2.  For the period from October 29, 2008, the Veteran's 
symptomatology is approximates total occupational and social 
impairment due to such symptoms as intrusive thoughts and 
flashback with dissociative reactions, isolative tendencies, mood 
swings, rages and blunted effect.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent for 
PTSD have been met for the period prior to October 29, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.130 Diagnostic 
Code 9411 (2009).

2.  The criteria for the assignment of a 100 percent rating for 
PTSD have been met as of October 29, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letter sent to 
the Veteran in March 2004, March 2006, and March 2008 that fully 
addressed all three notice elements and was sent after the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Thereafter the claim was readjudicated in supplemental 
statements of the case issued in June 2005, January 2006, June 
2007 and November 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (issuance of a fully compliant section 5103(a) 
notice followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding herein was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
treatment records, and Social Security Administration (SSA) 
records.  The Veteran submitted a private psychological 
examination report and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned.  The 
Veteran was afforded numerous VA mental health examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to an evaluation in excess of 50 percent for PTSD for 
the period prior to October 29, 2008.
 
For the period before October 29, 2008, the Veteran's service-
connected PTSD has been rated 50 percent disabling by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to 
perform the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, one's own occupation, 
or one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes).

SSA records from July 1992 reflect that the Veteran was assessed 
as unemployable due to his back and psychological problems.  
P.E.H., Psy. D., noted that the back problem prevented the 
Veteran from performing the occupation he had been trained to do 
and that the psychological problem prevented the Veteran from 
retraining.

VA outpatient treatment records dated December 1996 and June 1999 
included notations that the Veteran had not worked because of a 
back injury on the job and his PTSD manifestations.  A June 1999 
VA outpatient treatment record noted that the Veteran's 
unemployability was primarily due to his back problem.

In 1999, the Veteran was granted worker's compensation.  The 
worker's compensation records indicated that the Veteran was 100 
percent disabled due to his back problems, psychological factors, 
and delayed PTSD.

A January 1999 VA examination report reflected that the Veteran 
avoided people and got angry easily and had difficulty sleeping.  
The Veteran recounted that he related adequately with co-workers 
and foremen.  He exhibited no unusual behavior.  Mood was 
depressed.  There was no disturbance of mental stream, thought, 
or perception.  Memory and concentration were intact.  Judgment 
was compromised under stress.  A GAF of 65 was assessed.  The 
Veteran was described as socially withdrawn.

The Veteran was afforded a VA examination in July 2000.  On 
examination, he reported being anxious and uncomfortable.  He had 
combat nightmares at least twice a week.  Objectively, he was 
alert and oriented in all three spheres.  His mood was depressed, 
apprehensive, and irritable.  Affect was constricted.  Speech was 
clear and coherent.  The Veteran denied suicidal or homicidal 
ideation or intent.  He demonstrated fair to good insight and 
judgment.  The GAF score was 55 due to reported difficulty 
getting along with others and an inability to try other 
vocational avenues.  The examiner noted that the Veteran was 
unable to work at least in part due to his back disability and 
unable to try other types of work because he was unable to 
concentrate due to his recollections of Vietnam.

On VA examination in October 2002, the examiner observed that the 
Veteran had been unable to work because of his back problems but 
described a good family relationship.  He had a friend and was 
close to his brother.  A GAF score of 45 was assigned.  It was 
noted that the Veteran had moderately severe symptoms and that 
his PTSD symptoms could cause problems at work.

In July 2003, an attending psychiatrist reviewed the Veteran's 
nervous disorder and medication; he noted the Veteran's back 
problems and assigned a GAF of 55.

The VA examination report of June 2004 noted that the Veteran was 
unable to work and was isolative.  The examiner noted that the 
Veteran stopped working in 1986 pursuant to a job-related injury.  
During the examination, the Veteran was dressed casually.  His 
mood was depressed, and his affect was blunted.  The examiner 
specifically commented on the absence of appreciable problems on 
the mental status component of the examination.  The Veteran was 
fully oriented.  Insight and judgment were assessed as fair.  The 
examiner assigned a GAF score of 45.  After observing that the 
Veteran had moderately severe symptoms, the examiner stated that 
the Veteran's psychiatric problems did not prevent him from 
obtaining employment.  The examiner subsequently reviewed the 
claims file in June 2005 and indicated that no further comment 
was necessary.

VA mental health outpatient records from 2002 through 2004 show 
that the Veteran received PTSD counseling about every other 
month.  His examiner regularly assigned him a GAF score of 55 and 
indicated in August 2004 that the Veteran was unemployable.

Applying the facts to the applicable regulatory criteria and 
heeding 38 C.F.R. § 4.7, an evaluation of 70 percent is warranted 
for the period in question.  The Board observes that the GAF 
scores assigned during this time were in the moderate or 
moderately severe range, and in and of themselves, do not warrant 
the assignment of a higher disability rating.  Looking at the 
evidence as a whole, however, militates in favor of a 70 percent 
evaluation, as the evidence strongly suggests that the Veteran's 
ability to work was somewhat impaired during this era as a result 
of his service-connected PTSD.  The Board stresses that physical 
limitations were also responsible for the Veteran's lack of 
employment.

A higher evaluation of 100 percent is not warranted before 
October 29, 2008 because none of the symptoms associated with a 
100 percent evaluation for PTSD is present.  Indeed, the 
Veteran's thought processes and communication have not been 
characterized as grossly impaired.  Persistent delusions and /or 
hallucinations are not shown.  The Veteran's behavior has not 
been assessed as inappropriate, and he has not been said to pose 
a danger to himself or others.  The Veteran's hygiene has not 
been described as poor, and there is no evidence that he is 
unable to perform the activities of daily living.  The Veteran 
was not said to suffer from disorientation to time and place, and 
he has had no apparent memory loss that consisted of lack of 
recollection of the names of close relatives, own occupation, or 
own name.

The Board observes that during the relevant time period, the 
Veteran's PTSD symptomatology does not appear to have fluctuated 
materially, and a staged rating need not be considered.  Hart, 
supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant an even more favorable 
decision.

Entitlement to an evaluation in excess of 70 percent for PTSD for 
the period beginning October 29, 2008

The Veteran's service-connected PTSD has been rated 70 percent 
disabling by the RO under the provisions of Diagnostic Code 9411.  
38 C.F.R. § 4.130.  The rating criteria along with the 
information provided above regarding GAF scores are incorporated 
herein by reference.  

The Veteran was afforded a VA PTSD examination on October 29, 
2008.  The examiner reviewed the claims file and noted that the 
Veteran was previously assigned a GAF of 45 in 2004.  It was 
noted that earlier examination evaluation appeared to be somewhat 
contradictory.  The earlier summary of findings reported the 
Veteran as unable to work and isolative; however, in the 
following paragraph the prior examiner stated that the Veteran's 
psychiatric problems did not prevent employment.

The report indicated that the Veteran had not worked since 1986 
due to a post-service construction accident.  He has been 
declared permanently disabled by SSA and had not worked in over 
two decades.  The Veteran reported continued flashbacks and vivid 
memories of his war experience.  He had dissociative reactions, 
waking up at night unaware of where he was.  He had hit his wife 
at night on many occasions without an awareness of what he had 
done.  The Veteran had significantly disordered sleep with 
difficulty falling asleep, frequent awakenings, and ongoing bad 
dreams.  He has a heightened startle response.  He was hyperaware 
of exits and was always trying to sit with his back to the wall 
where he could scan the environment.  He avoided any triggers 
that would remind him of his war experiences.  He stated that he 
avoided social situations and experienced ongoing mood swings and 
rages.  He stated that he had had violent reactions in the past 
with his wife, although he had no history of domestic violence.  
He had attention and concentration deficits.  He tried to start 
projects but could not focus.  He had difficulty concentrating, 
and as such threw the project away.  He displayed a significantly 
blunted and restricted affect.

Mood was somewhat anxious.  The Veteran was alert and 
cooperative.  His affect was constricted and blunted with the 
sole exception of losing his composure as previously described.  
Speech was normal and soft.  There was no evidence of perceptual 
impairment, and there were no hallucinations or delusions.  
Thought content was appropriate.  The Veteran denied both 
suicidal and homicidal ideation.  He was fully oriented.  His 
memory and concentration were intact, although concentration 
skills appeared to be impaired when the Veteran was working on 
projects.  Abstract reasoning, judgment, and impulse control were 
intact.  Insight was only mildly impaired.  The Veteran has been 
actively seeking psychiatric assistance for over 10 years; 
however, when the examiner discussed the possible option of an 
inpatient PTSD program, the Veteran was avoidant, stating that he 
could not tolerate an enclosed situation or that type of an 
environment.

The Veteran indicated that he did not see his wife much because 
she worked during the day.  In contrast, the Veteran was alone 
during the day.  The Veteran reported seeing his two grown 
children regularly and that he maintained contact with his 
brother.  He did not see his sisters.  According to the Veteran, 
his mother and stepfather did not want anything to do with him 
for unknown reasons.

The Veteran reportedly spent most of his time sequestered alone 
in his basement playing with his dog and listening to the radio.  
On occasion, he started projects that he allegedly did not 
complete due to frustration.  Although he did not use illicit 
drugs, the Veteran admitted to daily consumption of alcohol 
consisting of six to eight cans of beer.  

According to the examiner, the Veteran was experiencing ongoing 
and severe symptoms of PTSD.  He had recurring and intrusive 
thoughts and distressing dreams, flashbacks, and dissociative 
reactions.  The Veteran experienced distress as a consequence of 
exposure to cues that reminded him of Vietnam.  He avoided 
thoughts, feelings, conversations, places, and people associated 
with his experiences.  He had significantly decreased interest in 
participation in formerly enjoyable activities.  He felt detached 
and estranged from others and exhibited a restricted affect.  He 
had difficulty falling and staying asleep.  He exhibited 
irritability with outbursts of anger.  He had difficulty 
concentrating.  He displayed hypervigilance and an exaggerated 
startle response.

The examiner diagnosed chronic severe PTSD and alcohol 
dependence.  A GAF score of 39 was assessed.  The Veteran was 
deemed to be unemployable from a psychiatric vantage point, as 
the severity of the psychiatric problems noted combined with his 
isolative tendencies and mood swings as well as blunted affect 
rendered this Veteran unable to work.

The Veteran submitted a March 2010 private psychological 
evaluation report.  The examiner interviewed the Veteran, his 
wife, his children, his brother, and a friend.  Apparently, the 
Veteran spent a lot of time in the basement listening to the 
radio and staring, and he rarely ventured out of the house.  
According to the Veteran's wife, the Veteran was always vigilant, 
nervous, and easily startled.  The Veteran had bad dreams and 
often checked the locks as well as the perimeter of the house.  
On interview, the Veteran appeared nervous and sad.  He was 
alert, and his facial expression was normal and responsive.  
There was good eye contact and rapport.  Speech was within normal 
limits.  The Veteran's affect was quite labile, and the examiner 
noted that he could become easily irritated or angry.  There was 
no evidence of a thought disorder.  Insight and judgment were 
average.  The Veteran was fully oriented, and there was no 
evidence of delusions or hallucinations.  The Veteran denied any 
psychiatric hospitalizations.  The Veteran reportedly felt sad 
and depressed every day.  He had a hard time sleeping and making 
decisions.  The Veteran admitted to experiencing panic attacks 
and generalized anxiety disorder (GAD).  He admitted that he 
abused alcohol.  The examiner diagnosed severe chronic PTSD, 
recurrent severe major depressive disorder, moderate panic 
disorder with agoraphobia, moderate to severe GAD, and alcohol 
abuse.  The examiner assigned a GAF score of 35.  The examiner 
explained that the psychiatric disorders enumerated above either 
preceded, followed, or emerged concurrently with the onset of 
PTSD and opined that the Veteran's psychiatric disorders left him 
totally occupationally impaired and that a 100 percent disability 
rating for the Veteran's PTSD was in order.  

The Board has reviewed the evidence associated with the record 
from October 29, 2008 and concludes that a 100 percent rating is 
warranted as of October 29, 2008.  The evidence shows that at the 
time of the October 2008 VA examination, the Veteran had symptoms 
associated with PTSD that included significantly disordered sleep 
and dissociative reactions.  It was indicated that he experienced 
ongoing mood swings and rages as well as flashbacks and attention 
and concentration deficits.  The examiner indicated psychiatric 
examination showed affect that was blunted and constricted and 
impairment of concentration skills.  It was indicated that he was 
experiencing ongoing and severe symptoms of PTSD and that he was 
unemployable due to the severity of the psychiatric problems 
noted on examination combined with isolative tendencies and mood 
swings and blunted effect.  The examiner assigned a GAF score of 
39, indicated some impairment in reality testing or communication 
and major impairment in several areas, including work, family 
relations and thinking.  It is also noted that the March 2010 
private examiner found after examination of the Veteran that his 
psychiatric disorder rendered him unemployable and assigned a GAF 
score of 35.  Therefore, the Board determines that the Veteran's 
disability picture more nearly approximates a 100 percent 
evaluation as the evidence as of October 29, 2008 shows total 
social and occupational impairment due the above noted symptoms 
of the service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered 
either before or from October 29, 2008.  With respect to the 
first prong of Thun, the evidence in this case has not shown such 
an exceptional disability picture that the available schedular 
evaluations for the service-connected PTSD are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's PTSD both before and from October 29, 2008 with the 
established criteria found in the rating schedule for psychiatric 
disorders shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology at all applicable 
times.  For this reason, the disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular ratings are 
therefore adequate.  The Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to a 70 percent rating for service-connected PTSD for 
the period prior to October 29, 2008 is granted subject to the 
law and regulations governing the payment of monetary benefits.

Entitlement to a 100 percent rating for service-connected PTSD as 
of October 29, 2008 is granted, subject to the law and 
regulations governing the payment of monetary benefits


REMAND


As noted above, in Rice, the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  In this case, a March 2010 psychological evaluation 
suggests that the Veteran's psychiatric symptomatology renders 
employment impossible.  The Board as granted a 100 percent 
schedular rating as of October 29, 2008 and as such any issue as 
to a TDIU rating on or after October 29, 2008 is rendered moot.  
See Green v. West, 11 Vet. App. 472 (1998); VA O.G.C. Prec. Op. 
No. 6-99, 64 Fed. Reg. 52,375 (1999).  However, there remains the 
issue of entitlement to TDIU prior to October 29, 2008, which is 
raised by the record.  Hence, the issue is properly before the 
Board.  A review of the record shows that further development is 
needed to properly adjudicate the remaining TDIU claim.

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has not worked in many years 
and that he stopped working due to on-the-job injuries.  He is in 
receipt of SSA disability payments due to a low back disability 
and psychiatric problems.  In light of the evidence of record, 
including the October 2008 VA examination report and the March 
2010 private examination report, the Veteran should be afforded 
an appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.   All VA treatment 
records dated after May 2008 should be obtained.  In addition, 
the RO should send the Veteran VCAA notice regarding the TDIU 
issue.  


Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU.

2.  All VA outpatient or inpatient treatment 
records pertaining to the Veteran's service-
connected disabilities dated from May 2008 to 
the present should be obtained and associated 
with the claims folder.  

3.  Schedule a VA examination for an opinion 
regarding whether it is at least as likely as 
not ( 50 percent or greater likelihood) that 
the Veteran's service-connected disabilities, 
in and of themselves, prevented him from 
securing or maintaining substantially gainful 
employment prior to October 29, 2008.  A full 
rationale for all opinions and conclusions 
should be provided and a resort to 
speculation should be avoided.  The 
examination report must indicate whether 
pertinent records in the claims file were 
reviewed in conjunction with the examination.

4.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).
 


______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


